DETAILED ACTION
Claims 1-2 and 4-9 are pending and currently under review.
Claim 3 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/26/2022 has been entered.  Claims 1-2 and 4-9 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 10/28/2021.
The affidavit under 37 CFR 1.132 filed 4/26/2022 is insufficient to overcome the previous rejections as set forth in the last Office action because:
Applicant attempts to demonstrate evidence of criticality and unexpected results by achieving the claimed Ag and Bi amounts.  The examiner cannot concur.
Applicant specifically alleges criticality of the claimed Ag amount of 4 to 5 weight percent in item 4) of the instant affidavit.  In response, the examiner first notes that the data presented by applicant must be commensurate in scope over the entire claimed range.  See MPEP 716.02(d).  Accordingly, the examiner notes that while the data provided by applicant does indeed provide Ag ranges from 2.5 to 5.5 weight percent, the other inclusion amounts (Cu, Ni, etc.) are limited to only a single value such that applicant has not demonstrated that unexpected and critical results occur over the entire claimed range of Cu from 0.2 to 0.5 weight percent, Ni from 0.005 to 0.06 weight percent, etc.  
The examiner further notes that data provided by applicant must also in fact be indicative of unexpected results.  See MPEP 716.02(a).  In the case of Ag, applicant alleges that controlling the Ag amount unexpectedly achieves a good balance of strength vs. melting temperature in item 4) of the affidavit.  However, the examiner submits that this effect of controlling Ag would have been expected in view of the teachings of the prior art.  For example, Munekata et al. expressly teaches that controlling Ag serves to control a strength of the solder wherein excess Ag serves to increase the melting point [0027-0028].  This effect is also expressly disclosed by Yamashita et al. [col.2 ln.23-34].  Thus, the examiner further cannot consider applicants’ allegations to be unexpected since the influence of Ag content on strength and melting temperature of the solder alloy would have been entirely expected in view of the prior art.
Furthermore, it is noted that applicants have the burden of establishing that the alleged results are of both statistical and practical significance.  See MPEP 716.02(b).  In the instant case, it is not apparent to the examiner as to how a mere difference of 7 Hv (ie. 23 Hv at 3 weight percent Ag vs. 30 Hv at 4 weight percent Ag) is of statistical or practical significance, especially in view of [p.6-7 spec.] wherein hardness values of greater than 16 Hv are disclosed to be desirable.
It is noted that applicant further notes that 5.5% Ag results in a melting point that is “too high” such that the solder strength cannot be determined.  In response, the examiner notes that shortcomings in applicants’ evaluation methods can hardly be considered evidence of criticality.  Furthermore, it is noted that a particular melting point is not even recited in the instant claims, such the property of solder melting point is not apparently an inventive feature, and as such it is not apparent to the examiner as to why the melting point of 5.5% Ag solder is “too high” since one of ordinary skill would have reasonably heated the aforementioned Ag solder composition until melting in order to evaluate hardness properties absent concrete reasoning to the contrary.
Applicant then alleges criticality of the claimed Bi amount of 3 to 7 weight percent in item 5) of the instant affidavit.  In response, the examiner first notes that the data presented by applicant must be commensurate in scope over the entire claimed range.  See MPEP 716.02(d).  Accordingly, the examiner notes that while the data provided by applicant does indeed provide Bi ranges from 0.5 to 8 weight percent, the other inclusion amounts (Cu, Ni, etc.) are limited to only a single value such that applicant has not demonstrated that unexpected and critical results occur over the entire claimed range of Cu from 0.2 to 0.5 weight percent, Ni from 0.005 to 0.06 weight percent, etc.  The examiner further notes that applicant “should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.”  See MPEP 716.02(d).  In this case, the examiner cannot consider two comparative examples (0.5% and 1%) below the claimed range and one comparative example (8%) above the claimed range to be a sufficient number of tests to demonstrate criticality of the claimed range of 3 to 7 weight percent Bi.
The examiner further notes that data provided by applicant must also in fact be indicative of unexpected results.  See MPEP 716.02(a).  In the case of Bi, applicant alleges that controlling the Bi amount unexpectedly achieves a good balance of strength vs. melting temperature in item 5) of the affidavit.  However, the examiner submits that this effect of controlling Bi would have been expected in view of the teachings of the prior art.  For example, Munekata et al. expressly teaches that increasing Bi serves to increase brittleness (ie. hardness) [0012, 0030].  This effect is also expressly disclosed by Yamashita et al. [col.1 ln.49-53].  Thus, the examiner further cannot consider applicants’ allegations to be unexpected since the influence of Bi content on hardness/brittleness of the solder alloy would have been entirely expected in view of the prior art.
Furthermore, it is noted that applicants have the burden of establishing that the alleged results are of both statistical and practical significance.  See MPEP 716.02(b).  In the instant case, it is not apparent to the examiner as to how a mere difference of 7 Hv (ie. 23 Hv at 3 weight percent Bi vs. 30 Hv at 1 weight percent Bi) is of statistical or practical significance, especially in view of [p.6-7 spec.] wherein hardness values of greater than 16 Hv are disclosed to be desirable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munekata et al. (US 2010/0297470).
Regarding claim 1, Munekata et al. discloses a lead-free solder having a composition as seen in table 1 below [abstract, 0020, 0028, 0030].  The examiner notes that the overlap between the disclosed composition of Munekata et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Munekata et al. does not expressly teach that the solder has thermal resistance as claimed.  However, the instant specification discloses that this property is achieved by merely obtaining the claimed composition [0016 spec.].  Since Munekata et al. discloses an overlapping composition as stated previously, a similar, overlapping property of thermal resistance would have been expected absent concrete evidence to the contrary.  See MPEP 2112.
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Munekata et al. (wt.%)
Ag
4 – 5
Up to 4
Cu
0.2 – 0.5
0.1 – 3
Bi
3 – 7
Up to 5
Ni
0.005 – 0.06
Up to 0.5
Ge
0.005 – 0.02
0.001 – 0.1
Sn
Balance
Balance


Regarding claim 2, Munekata et al. discloses the composition of claim 1 (see previous).  Munekata et al. further discloses that said composition is utilized for printed circuit boards, which the examiner reasonably considers to meet the limitation of “wafer-level packaging” [0005].  Nonetheless, the examiner notes that the recitation of “which is used in wafer-level packaging” is an instance of intended use, which upon further consideration, is not considered to impart any further patentable structure to the claimed alloy because any soldering material would have reasonably been able to be utilized for wafer-level packaging as would have been recognized by one of ordinary skill.  See MPEP 2111.02.  In other words, the examiner considers any soldering material to be capable of being used for wafer packaging, such that the instantly claimed limitation is reasonably met by the solder alloy of Munekata et al.
Regarding claim 4, Munekata et al. discloses the composition of claim 1 (see previous).  The examiner notes that the recitation of “consisting essentially of…” merely serves to limit the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  However, absent a clear indication of what the basic and novel characteristics actually are, the scope of the claim is reasonably construed as equivalent to “comprising.”  See MPEP 2111.03(III).  Since applicants do not clearly indicate the basic and novel characteristics of the instant application, the examiner reasonably construes “consisting essentially of…” to be equivalent to comprising.  Accordingly, the examiner notes that the composition of Munekata et al. as stated above further overlaps with the instantly claimed composition, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 5-7, Munekata et al. discloses the composition of claims 1 and 4 (see previous).  The examiner notes that the Bi and Ag limits of “up to 5%” and “up to 4%”, respectively, are substantially close to the instantly claimed Bi and Ag ranges (greater than 5% and greater than 4%, respectively) such that prima facie obviousness still exists because similar properties would have been expected.  See MPEP 2144.05(I).  Specifically, it is not clear to the examiner as to how the miniscule differences between the Bi and Ag amounts as stated above would have any materially significant effects on the solder properties.  Furthermore, the instant specification discloses controlling Bi and Ag in order to obtain a desirable balance of strength vs. melting temperature and brittleness [0011, 0013 spec.].  Munekata et al. also discloses controlling Bi and Ag for the same effect of balancing strength vs. solder melting point and ductility [0028, 0030].  
The examiner’s position is further bolstered by concrete evidence in the instant specification, wherein similar desirable mechanical properties are achieved with 3% Ag and 1% Bi [tables1,3].  In other words, the claimed lower limits of Bi and Ag cannot be considered to be critical because Bi and Ag amounts outside of the claimed range as shown above still achieve desirable properties.

Claims 1-2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 6,365,097).
Regarding claim 1, Yamashita et al. discloses a heat-resistant, lead-free solder having a composition as seen in table 2 below [abstract, col.2 ln.6-11].  The examiner notes that the overlap between the disclosed composition of Yamashita et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Table 2.
Element (wt.%)
Claim 1 (wt.%)
Yamashita et al. (wt.%)
Ag
4 – 5
0 – 4
Cu
0.2 – 0.5
0 – 2
Bi
3 – 7
0 – 21
Ni
0.005 – 0.06
0 – 0.2
Ge
0.005 – 0.02
0 – 0.1
Sn
Balance
Balance


Regarding claim 2, Yamashita et al. discloses the composition of claim 1 (see previous).  The examiner notes that the recitation of “which is used in wafer-level packaging” is an instance of intended use, which upon further consideration, is not considered to impart any further patentable structure to the claimed alloy because any soldering material would have reasonably been able to be utilized for wafer-level packaging as would have been recognized by one of ordinary skill.  See MPEP 2111.02.  In other words, the examiner considers any soldering material to be capable of being used for wafer packaging, such that the instantly claimed limitation is reasonably met by the solder alloy of Yamashita et al., which is expressly disclosed to be used for bonding in electric devices [col.1 ln.9-11].
Regarding claim 4, Yamashita et al. discloses the composition of claim 1 (see previous).  The examiner notes that the recitation of “consisting essentially of…” merely serves to limit the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  However, absent a clear indication of what the basic and novel characteristics actually are, the scope of the claim is reasonably construed as equivalent to “comprising.”  See MPEP 2111.03(III).  Since applicants do not clearly indicate the basic and novel characteristics of the instant application, the examiner reasonably construes “consisting essentially of…” to be equivalent to comprising.  Accordingly, the examiner notes that the composition of Yamashita et al. as stated above further overlaps with the instantly claimed composition, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Nonetheless, Yamashita et al. is further silent regarding the required presence of any other elements besides those stated above, such that one of ordinary skill would have considered the disclosure of Yamashita et al. to be absent non-recited elements absent a specific teaching to the contrary.
Regarding claims 5-7, Yamashita et al. discloses the composition of claims 1 and 4 (see previous).  The examiner notes that the disclosed composition of Yamashita et al. further overlaps with the instantly claimed ranges.  See MPEP 2144.05(I).  Specifically, it is noted that the term “up to about 4% Ag” as disclosed by Yamashita et al. still overlaps with “greater than 4” as recited in claim 7 because the term “about” reasonably allows for amounts of Ag above 4% [claim4].
Regarding claim 7, Yamashita et al. discloses the composition of claim 1 (see previous).  The examiner notes that the Ag limit of “up to 4%” as taught by Yamashita et al. is substantially close to the instantly claimed Ag range (greater than 4%) such that prima facie obviousness still exists because similar properties would have been expected.  See MPEP 2144.05(I).  Specifically, it is not clear to the examiner as to how a miniscule difference between the Ag amounts as stated above would have any materially significant effects on the solder properties.  Furthermore, the instant specification discloses controlling Ag in order to obtain a desirable balance of strength vs. melting temperature [0011 spec.].  Yamashita et al. similarly discloses controlling Ag to balance strength vs. thermal resistance [col.2 ln.23-34].  
The examiner’s position is further bolstered by concrete evidence in the instant specification, wherein similar desirable mechanical properties are achieved with 3% Ag [table1].  In other words, the claimed lower limit of Ag cannot be considered to be critical because Ag amounts outside of the claimed range as shown above still achieve desirable properties.
Regarding claims 8-9, Yamashita et al. discloses the composition of claim 1 (see previous).  As stated previously, Yamashita et al. is further silent regarding the required presence of any other elements besides those stated above, such that one of ordinary skill would have considered the disclosure of Yamashita et al. to be absent non-recited elements absent a specific teaching to the contrary, which meets the claimed recitations of “consisting of…”  Furthermore, the examiner considers the Ag amount of Yamashita et al. to be substantially close to the claimed Ag amounts such that prima facie evidence of obviousness still exists as explained above.  See MPEP 2144.05(I).

Claims 1-2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2002/0051728) alone or evidenced by Yamashita et al. (US 6,365,097).
Regarding claim 1, Sato et al. discloses a lead-free Sn-Ag-Cu-Bi solder having a composition as seen in table 3 below [0024-0026, 0046-0047, 0056-0058].  The examiner notes that the overlap between the disclosed composition of Sato et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Sato et al. does not expressly teach that the solder has thermal resistance as claimed.  However, the instant specification discloses that this property is achieved by merely obtaining the claimed composition [0016 spec.].  Since Sato et al. discloses an overlapping composition as stated previously, a similar property of thermal resistance would have been expected absent concrete evidence to the contrary.  See MPEP 2112.
Alternatively, Sato et al. does not expressly teach thermal resistance as claimed.  However, as evidenced by Sato et al., the inclusion of Cu and Ag serves to improve heat resistance in Sn-Ag-Cu-Bi solder alloys [col.2 ln.23-43].  Thus, the examiner reasonably considers the alloy of Sato et al. to have thermal resistance as evidenced by Yamashita et al.
Table 3.
Element (wt.%)
Claim 1 (wt.%)
Sato et al. (wt.%)
Ag
4 – 5
1 – 4.5
Cu
0.2 – 0.5
0.1 – 3
Bi
3 – 7
0.001 – 10
Ni
0.005 – 0.06
0.006 – 0.1
Ge
0.005 – 0.02
0.005 – 0.1
Sn
Balance
Balance


Regarding claim 2, Sato et al. discloses the composition of claim 1 (see previous).  The examiner notes that the recitation of “which is used in wafer-level packaging” is an instance of intended use, which upon further consideration, is not considered to impart any further patentable structure to the claimed alloy because any soldering material would have reasonably been able to be utilized for wafer-level packaging as would have been recognized by one of ordinary skill.  See MPEP 2111.02.  In other words, the examiner considers any soldering material to be capable of being used for wafer packaging, such that the instantly claimed limitation is reasonably met by the solder alloy of Sato et al., which is expressly disclosed to be used for connections in semiconductor devices [0001].
Regarding claim 4, Sato et al. discloses the composition of claim 1 (see previous).  The examiner notes that the recitation of “consisting essentially of…” merely serves to limit the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  However, absent a clear indication of what the basic and novel characteristics actually are, the scope of the claim is reasonably construed as equivalent to “comprising.”  See MPEP 2111.03(III).  Since applicants do not clearly indicate the basic and novel characteristics of the instant application, the examiner reasonably construes “consisting essentially of…” to be equivalent to comprising.  Accordingly, the examiner notes that the composition of Yamashita et al. as stated above further overlaps with the instantly claimed composition, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Nonetheless, Sato et al. is further teaches that any non-recited elements (ie. P, Mn, etc.) are optional and not required, such that one of ordinary skill would have considered the disclosure of Yamashita et al. to be absent non-recited elements when said elements are not required.
Regarding claims 5-7, Sato et al. discloses the composition of claims 1 and 4 (see previous).  The examiner notes that the disclosed composition of Yamashita et al. further overlaps with the instantly claimed ranges.  See MPEP 2144.05(I).
Regarding claims 8-9, Sato et al. discloses the composition of claim 1 (see previous).  As stated previously, Sato et al. is further teaches that any non-recited elements (ie. P, Mn, etc.) are optional and not required, such that one of ordinary skill would have considered the disclosure of Yamashita et al. to be absent non-recited elements when said elements are not required.

Response to Arguments
Applicant's arguments, filed 4/26/2022, regarding the previous rejections have been fully considered but they are not persuasive.
Applicant first argues that the instantly claimed Ag and Bi ranges achieve unexpected and critical results in view of the instantly filed affidavit, which is unobvious and therefore patentable over the prior art.  However, the examiner cannot concur for the reasons stated above.
Applicant further argues that the claimed Ni and Ge amounts also achieve unexpected and critical results.  The examiner cannot concur.  As stated above, the examiner first notes that the data presented by applicant must be commensurate in scope over the entire claimed range.  See MPEP 716.02(d).  Accordingly, the examiner notes that while the data provided by applicant does indeed demonstrate Ni and Ge ranges from 0 to 0.1 weight percent and 0.03 weight percent respectively, the other inclusion amounts (ie. Cu) are limited to only a single value such that applicant has not demonstrated that unexpected and critical results occur over the entire claimed range of Cu from 0.2 to 0.5 weight percent, etc.
Furthermore, the examiner further notes that applicant “should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.”  See MPEP 716.02(d).  In this case, the examiner cannot consider two comparative examples (ie. one below and one above the claimed range) for each Ni and Ge to be a sufficient number of tests to demonstrate criticality of the claimed Ni and Ge ranges as no apparent trend can be seen from the qualitative data (ie. circle, triangle, x) provided by applicant.
Additionally, the examiner notes that data provided by applicant must also in fact be indicative of unexpected results.  See MPEP 716.02(a).  In the case of Ge, applicant alleges that controlling the Ge amount unexpectedly achieves good strength due to anti-oxidative activity of Ge.  Accordingly, Yamashita et al. expressly teaches including Ge for the same effect of suppressing oxidation of the solder alloy [col.2 ln.60-64].  In the case of Ni, applicant alleges that controlling the Ni amount unexpectedly achieves good strength.  Accordingly, Yamashita et al. expressly teaches including Ni to improve strength [col.2 ln.52-59].  Furthermore, Munekata et al. also teaches including Ni to control strength [0028].  Thus, the examiner further cannot consider applicants’ allegations to be unexpected since the influence of Ni and Ge on oxidation and strength of solder alloy is already disclosed to be known in view of the prior art.
Applicant then argues that Munetaka et al. teaches away from the instant claims in view of the examples of Munetaka et al.  The examiner cannot concur.  It is noted that specific examples and embodiments do not constitute a teaching away from the broader disclosure of the prior art.  See MEPP 2123.  Since Munetaka et al. broadly teaches a broad alloy composition as shown above, the examiner cannot concur with applicants’ unreasonably narrow interpretation of the disclosure of Munetaka et al.
Applicant then argues that Yamashita et al. teaches away from the instant claims in view of the examples of Yamashita et al. and because Yamashita et al. discloses different properties of wettability.  The examiner cannot concur.  Again, it is noted that specific examples and embodiments do not constitute a teaching away from the broader disclosure of the prior art.  See MEPP 2123.  Since Yamashita et al. broadly teaches a broad alloy composition as shown above, the examiner cannot concur with applicants’ unreasonably narrow interpretation of the disclosure of Yamashita et al.  Furthermore, the fact that applicant has recognized another advantage (ie. strength, etc.) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Applicant then argues that Sato et al. teaches away from the instant claims in view of the examples of Sato et al. and because Sato et al. does not provide motivation to select the claimed elements from the “laundry list” of elements disclosed by Sato et al.  The examiner cannot concur.  Again, it is noted that specific examples and embodiments do not constitute a teaching away from the broader disclosure of the prior art.  See MEPP 2123.  Since Sato et al. broadly teaches a broad alloy composition as shown above, the examiner cannot concur with applicants’ unreasonably narrow interpretation of the disclosure of Sato et al.  Regarding applicants’ allegations pertaining to the disclosed laundry list of Sato et al., it appears to the examiner that applicant attempts to argue that selecting the claimed elements would not have been obvious in view of the broad disclosure of Sato et al.  In other words, it appears to examiner that applicant is of the position that analysis under MPEP 2144.08 is required.  The examiner cannot concur because one of ordinary skill in the art of metallurgy would have reasonably selected three elements from eleven options, especially in the field of soldering compositions.  Nonetheless, even if analysis under MPEP 2144.08 was required, which the examiner does not acquiesce, the examiner still cannot concur.  It is noted that that Sato et al. expressly teaches inclusions of Ge and Bi specifically and for specific purposes [0056-0057].  Sato et al. further discloses examples wherein Ni is utilized as an alloying element [0140, table3].  Accordingly, Sato et al. provides sufficient direction/motivation to one of ordinary skill to select the above alloying elements from the disclosed list of elements of Sato et al.  See MPEP 2144.08.

Conclusion
No claims allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734